BERKLEY RESOURCES INC. 400-455 Granville Street Vancouver, BC CanadaV6C 1T1 Phone: (604) 682-3701 Fax: (604) 682-3600 Web:www.berkleyresources.com Info:ir@berkleyresources.com Q2 INTERIM FINANCIAL STATEMENTS FOR PERIOD ENDING JUNE 30, 2007 Shares Traded TSX Venture Exchange Symbol: BKS OTCPK Symbol: BRKDF Directors and Officers Lloyd Andrews, Director & Chairman Matt Wayrynen, Director, Executive Chairman and CEO Lindsay Gorrill, Director, President and COO David Wolfin, Director & VP Finance Jim O’Byrne, Director & VP Operations Ron Andrews, Director Louis Wolfin, Director Phillip Piffer, Director Tyrone Docherty, Director NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management.The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. BERKLEY RESOURCES INC. BALANCE SHEETS (Prepared by Management) As at June 30, 2007 December 31, 2006 (Unaudited) (Audited) ASSETS Current Assets Cash $ 69,850 $ 498,246 Accounts receivable 492,383 607,436 Taxes recoverable 9,802 16,145 Prepaid expenses 10,550 15,933 Deferred financing fees 37,052 134,247 619,637 1,272,007 Oil and gas properties and equipment (Note 4) 9,162,331 8,581,024 Other property plant and equipment (Note 6) 4,074 4,724 Assets of discontinued operations (Note 2 and 5) 2,038,924 2,038,924 $ 11,824,966 $ 11,896,679 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 1,192,262 $ 1,015,594 Due to related parties (Note 10) 179,507 68,433 Bank loans and liabilities of discontinued operations (Note 2 and 7) 3,854,928 3,377,612 5,226,697 4,461,639 Asset Retirement Obligation 140,475 135,675 5,367,172 4,597,314 SHAREHOLDERS' EQUITY Share Capital (Note 8) 11,577,934 11,577,934 Contributed Surplus 931,351 804,412 Deficit (6,051,491 ) (5,082,981 ) 6,457,794 7,299,365 $ 11,824,966 $ 11,896,679 NOTE 1 – NATURE OF OPERATIONS Approved by the Directors: “Matt Wayrynen”Director“Lindsay Gorrill”Director BERKLEY RESOURCES INC. STATEMENTS OF OPERATIONS (Unaudited - Prepared by Management) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 OIL AND GAS REVENUE $ 452,564 $ 324,632 $ 926,541 $ 808,300 Oil and gas production expenses Operating costs 282,455 146,617 494,681 331,897 Interest on loans 50,262 - 99,972 - Amortization, depletion and accretion 262,000 229,350 514,800 451,600 594,717 375,967 1,109,453 783,497 NET OIL AND GAS INCOME (LOSS) (142,153 ) (51,335 ) (182,912 ) 24,803 GENERAL AND ADMINISTRATIVE EXPENSES Administrative, office services and premises 100,351 92,249 185,588 173,207 Stock based compensation 74,475 20,160 126,939 94,100 Management fees 56,946 59,588 115,123 122,161 Consulting fees 18,235 78,972 46,545 142,566 Professional fees 45,812 49,548 51,409 71,828 Finance fees on debt 48,866 - 97,195 - Filing and transfer agent fees 6,582 6,420 16,174 16,168 Shareholder information 14,767 14,768 24,822 17,742 Amortization 521 366 1,028 731 (366,555 ) (322,071 ) (664,823 ) (638,503 ) OTHER INCOME (EXPENSES) Interest expense (40,236 ) (3 ) (41,081 ) (845 ) Write-down of receivable - - (11,995 ) - Interest and other income 382 5,135 1,046 11,629 (406,409 ) (316,939 ) (716,853 ) (627,719 ) LOSS BEFORE DISCONTINUED OPERATIONS (548,562 ) (368,274 ) (899,765 ) (602,916 ) Discontinued Operations (42,015 ) (36,694 ) (68,745 ) (69,782 ) LOSS FOR THE PERIOD $ (590,577 ) $ (404,968 ) $ (968,510 ) $ (672,698 ) BASIC AND DILUTED LOSS PER SHARE BEFORE DISCONTINUED OPERATIONS $ (0.03 ) $ (0.03 ) $ (0.05 ) $ (0.04 ) BASIC AND DILUTED LOSS PER SHARE AFTER DISCONTINUED OPERATIONS $ (0.03 ) $ (0.03 ) $ (0.05 ) $ (0.05 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 18,857,608 14,186,878 18,857,608 14,185,922 BERKLEY RESOURCES INC. STATEMENTS OF DEFICIT (Unaudited - Prepared by Management) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Restated) (Restated) (Note 13) (Note 13) DEFICIT, beginning of period $ (5,460,914 ) $ (2,113,952 ) $ (5,082,981 ) $ (1,846,222 ) Loss for the period (590,577 ) (404,968 ) (968,510 ) (672,698 ) DEFICIT, end of period $ (6,051,491 ) $ (2,518,920 ) $ (6,051,491 ) $ (2,518,920 ) BERKLEY RESOURCES INC. STATEMENTS OF CASH FLOWS (Unaudited - Prepared by Management) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES Loss for the period from continuingoperations $ (548,562 ) $ (368,274 ) $ (899,765 ) $ (602,916 ) Items not requiring cash in the year: Amortization, depletion and accretion 262,521 229,715 515,828 452,331 Finance fees on debt 48,866 - 97,195 - Stock based compensation 74,475 20,160 126,939 94,100 (162,700 ) (118,399 ) (159,803 ) (56,485 ) Net change in non-cash working capitalbalances for continuing operations: Accounts receivable (16,157 ) (103,104 ) 115,053 (35,144 ) Taxes recoverable (8,100 ) (11,629 ) 6,343 5,076 Prepaid expenses 20,810 57,075 5,383 41,359 Due from related parties - 3,454 - 3,454 Prepaid oil and gas costs - - - 295,350 Accounts payable and accrued liabilities 273,210 340,683 176,668 614,130 Due to related parties 82,813 (28,617 ) 111,074 (99,621 ) 189,876 139,463 254,718 768,119 INVESTING ACTIVITIES Oil and gas properties andequipment, net (212,362 ) (1,001,077 ) (1,091,307 ) (2,020,944 ) Other property, plant and equipment (283 ) - (378 ) - (212,645 ) (1,001,077 ) (1,091,685 ) (2,020,944 ) FINANCING ACTIVITIES Issuance of common shares - 3,750 - 3,750 - 3,750 - 3,750 Net cash increase (decrease) from continuing operations (22,769 ) (857,864 ) (836,967 ) (1,249,075 ) Net cash increase (decrease) from discontinued operations (51,340 ) (61,847 ) 408,571 (225,104 ) Cash, beginning of period 143,959 1,340,213 498,246 1,894,681 Cash, end of period $ 69,850 $ 420,502 $ 69,850 $ 420,502 BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 1 – NATURE OF OPERATIONS Berkley was created on the amalgamation of Fortune Island Mines Ltd., Kerry Mining Ltd. and Berkley Resources Ltd. under the Company Act (British Columbia) on July 18, 1986.The Company is in the business of acquisition, exploration, development and production from petroleum and natural gas interests in Alberta and Saskatchewan, Canada.The Company also rents commercial office space in a building it owns in Vancouver, Canada.The commercial rental operations have been discontinued as a result of the planned sale of the building subsequent to the period end (Note 2). These financial statements have been prepared on the basis of accounting principles applicable to a going concern which assumes that Berkley Resources Inc. (the “Company” or “Berkley”) will continue in operation for the foreseeable future in regards to its oil and gas operations and will be able to realize its assets and discharge its liabilities in the normal course of operations. The Company’s ability to continue as a going concern is dependent upon its ability to raise additional capital through the issuance of treasury shares or debt and achieve profitable operations in the future. If the going concern assumption were not appropriate for these financial statements, then adjustments would be necessary in the carrying values of assets and liabilities, reported revenues and expenses, and the balance sheet classifications used. NOTE 2 – DISCONTINUED OPERATIONS During March 2007, the Company entered into an agreement to sell its real estate assets in Vancouver, British Columbia.Therefore the rental property asset and liability amounts are now disclosed as Assets of discontinued operations and Bank loans and liabilities of discontinued operations respectively on the Balance Sheet and the operations segment disclosed as discontinued operations on the Statement of Operations.The rental property asset is expected to be sold for $4,000,000 on or before September 7, 2007 and has a carrying value of $2,038,924.Summarized financial information relating to the discontinued operations is as follows: Assets: June 30, 2007 December 31, 2006 Building, at cost $ 447,652 $ 447,652 Less:Accumulated amortization (147,722 ) (147,722 ) 299,930 299,930 Land, at cost 1,738,994 1,738,994 $ 2,038,924 $ 2,038,924 Liabilities: June 30, 2007 December 31, 2006 Canadian Imperial Bank of Commerce loan $ 549,112 $ 577,612 Quest Capital Corp. loan 2,800,000 2,800,000 Deposit held on planned saleof rental property 505,816 - $ 3,854,928 $ 3,377,612 BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 2 – DISCONTINUED OPERATIONS (continued) Operating results: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Rental Revenue $ 62,455 $ 61,183 $ 124,801 $ 122,015 Rental operations expenses Operating costs 61,281 48,588 107,398 93,219 Interest on bank loan 43,189 45,925 86,148 91,850 Amortization - 3,364 - 6,728 104,470 97,877 193,546 191,797 Net Rental Loss $ (42,015 ) $ (36,694 ) $ (68,745 ) $ (69,782 ) Cash flows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Operating activities Loss for the period $ (42,015 ) $ (36,694 ) $ (68,745 ) $ (69,782 ) Amortization - 3,364 - 6,728 (42,015 ) (33,330 ) (68,745 ) (63,054 ) Financing activities Deposit held on sale of building 4,994 - 505,816 - Bank and other loans repaid (14,319 ) (28,517 ) (28,500 ) (162,050 ) (9,325 ) (28,517 ) 477,316 (162,050 ) Net cash increase (decrease)from discontinued operations $ (51,340 ) $ (61,847 ) $ 408,571 $ (225,104 ) BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 3 – BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS These unaudited Financial Statements have been prepared in accordance with the instructions for the preparation of such financial statements contained in the CICA Handbook Section 1751.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such instructions.These Unaudited Financial Statements should be read in conjunction with the Audited Financial Statements and Notes thereto for the fiscal year ended December 31, 2006.These Financial Statements, and accompanying Notes, have not been reviewed by an auditor. In the opinion of the Company’s management, all adjustments considered necessary for a fair presentation of these unaudited financial statements have been included and all such adjustments are of a normal recurring nature.Operating results for the three and six month period ended June 30, 2007 are not necessarily indicative of the results that can be expected for the year ended December 31, 2007. In early 2005, the CICA issued new standards for Comprehensive Income (CICA 1530), Financial Instruments (CICA 3855) and Hedges (CICA 3865), which are effective for fiscal years beginning on or after October 1, 2006. The new standards bring Canadian rules more into line with current rules in the United States.These new standards do no affect the Company at present and consequently no statement of comprehensive income is required to be included with the interim financial statements. Section 1530 introduces the concept of comprehensive income, which includes net income and other comprehensive income.Other comprehensive income represents changes in shareholders’ equity during a period arising from such items as unrealized foreign currency translation gains or losses arising from self-sustaining foreign operations, unrealized gains and losses on available-for-sale investments, and changes in the fair value of the effective portion of cash flow hedging instruments.The application of this new standard did not result in comprehensive income being different from net income for the periods presented. Section 3855 establishes standards for recognizing and measuring financial assets, financial liabilities and non-financial derivatives.It also specifies how financial instrument gains and losses are to be presented.All financial instruments must be classified as held-for-trading, available-for-sale, held-to-maturity, loans and receivables, or other financial liabilities.Initial and subsequent recognition and measurement of changes in the value of financial instruments depends on their initial classification.The application of Section 3855 did not have an impact on the Company’s interim financial statements. Section 3865 provides alternative treatments to Section 3855 for entities which choose to designate qualifying transactions as hedges for accounting purposes, and specifies how hedge accounting is applied and what disclosures are necessary when it is applied.The application of Section 3865 did not have an impact on the Company’s interim financial statements as there are no transactions which have been designated as hedges for accounting purposes. BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 4 – OIL AND GAS PROPERTIES AND EQUIPMENT June 30, December 31, 2007 2006 Oil and gas properties and equipment, cost $ 17,126,958 $ 16,035,651 Less: Accumulated amortization and depletion (7,964,627 ) (5,069,627 ) Write-down of oil and gas properties - (2,385,000 ) $ 9,162,331 $ 8,581,024 Oil and gas properties and equipment includes the cost of unproven properties of approximately $3,900,656 at June 30, 2007 (December 31, 2006 - $3,832,346), which are currently not subject to depletion. NOTE 5 – ASSETS OF DISCONTINUED OPERATIONS June 30, December 31, 2007 2006 Building, at cost $ 447,652 $ 447,652 Less: Accumulated amortization (147,722 ) (147,722 ) 299,930 299,930 Land, at cost 1,738,994 1,738,994 $ 2,038,924 $ 2,038,924 NOTE 6 – OTHER PROPERTY, PLANT AND EQUIPMENT June 30, 2007 December 31, 2006 Cost Accumulated amortization Net Net Computer equipment $ 28,760 $ (26,589 ) $ 2,171 $ 2,609 Furniture and fixtures 8,521 (6,619 ) 1,902 2,114 Truck 39,040 (39,039 ) 1 1 $ 76,321 $ (72,247 ) $ 4,074 $ 4,724 BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 7 – BANK LOANS AND LIABILITIES OF DISCONTINUED OPERATIONS June 30, 2007 December 31, 2006 Canadian Imperial Bank of Commerce loan $ 549,112 $ 577,612 Quest Capital Corp. loan 2,800,000 2,800,000 Deposit held on planned saleof rental property 505,816 - $ 3,854,928 $ 3,377,612 The bank loan payable to the Canadian Imperial Bank of Commerce (“CIBC”) bears interest at prime plus 1.00% per annum, is due on demand, and is secured by a first mortgage in the amount of $650,000 over the Company’s rental property (Note 4) and an assignment of rents and insurance.Also, one director has supplied a guarantee of $300,000. The bank loan payable to Quest Capital Corp (“Quest”) bears interest at 12.00% per annum with monthly interest only payments of approximately $28,000 and is secured by a promissory note, a second mortgage and assignment of rents over the Company’s real estate, a first charge debenture over the oil and gas assets and a general security agreement.The balance of the loan is due September 7, 2007.The lender, at its option, may extend the maturity date of this loan by one year at the request of the Company. In addition, the Company has a $50,000 revolving demand credit line with the CIBC that bears interest at prime plus 1% per annum.As at June 30, 2007, there was $10,227 outstanding with regard to the credit line. BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 8 – SHARE CAPITAL (a)Authorized Unlimited common shares, without par value June 30, 2007 December 31, 2006 Issued and fully paid: Number of Shares Amount Number of Shares Amount Balance, beginning of period 18,857,608 $ 11,577,934 14,184,955 $ 8,762,671 Issued in the year for cash: Pursuant to private placements: - flow-through for cash - - 3,613,015 3,251,713 - non-flow-through for cash - - 755,600 642,260 - non-flow-through for services - - 301,538 196,000 Exercise of stock options - Exercise of warrants - - 2,500 3,750 Share issuance costs - - - (246,361 ) Future income taxes on renouncement of resource property expenditures - - - (1,114,694 ) Future income taxes on share issue costs - - - 82,595 Contributed surplus on exercise of stock options - - - 16,460 Balance, end of period 18,857,608 $ 11,577,934 18,857,608 $ 11,577,934 (b)Stock options June 30, 2007 December 31, 2006 Number of shares subject to option Weighted average exercise price per share Number of shares subject to option Weighted average exercise price per share Balance outstanding, beginning of period 2,214,000 $ 0.68 1,634,000 $ 0.72 Activity in the period: Granted - - 600,000 0.56 Cancelled (13,500 ) 0.70 (20,000 ) 0.78 Balance outstanding, end of period 2,200,500 $ 0.67 2,214,000 $ 0.68 BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 8 – SHARE CAPITAL (continued) A summary of stock options outstanding is as follows: Exercise Price Per Share Expiry date Number of Shares Remaining Subject to Options at End of Period June 30, 2007 December 31, 2006 $0.52 $0.57 $0.81 $0.77 $0.90 $0.56 September 19, 2008 September 19, 2008 October 19, 2009 October 29, 2009 December 23, 2010 September 21, 2011 580,500 150,000 200,000 37,500 637,500 595,000 580,500 150,000 200,000 37,500 640,000 600,000 2,200,500 2,214,000 The Company has adopted a 2006 Stock Option Plan (the “Plan”) which provides for the granting of options to acquire up to 2,837,000 shares.The Plan provides for the granting of options to employees and service providers, with no single optionee to be granted options in excess of 5% of the number of issued shares of the Company.All options are to be granted at fair value, and the term of the options granted is not to exceed five years.Options to acquire a total of 2,200,500 shares have been granted and are outstanding at June 30, 2007 under the Plan. Effective January 1, 2004, the Company adopted the provisions of CICA Handbook Section 3870 “Stock Based Compensation and Other Stock Based Payments” with respect to the fair market value accounting for stock options granted to employees.In prior years, the Company recorded the fair market value of the stock options granted to non-employees only as compensation expense. During the six month period ended June 30, 2007, there were no stock options granted. During the year ended December 31, 2006 the Company granted stock options for the purchase of up to 600,000 shares at a price of $0.56 per share exercisable on or before September 21, 2011 to directors, officers, employees and consultants of the Company.The fair value of the options to be charged to operations over the eighteen month vesting period is $198,900.The fair value of the options granted was estimated at the date of granting using the Black-Scholes option pricing model with the following assumptions: risk free interest rate of 3.91%, dividend yield of 0%, volatility factor of 55%, and an average life of 3 years. The Black-Scholes valuation model was developed for use in estimating the fair value of traded options which are fully transferable and freely traded.In addition, option valuation models require the input of highly subjective assumptions including estimated stock price volatility.Because the Company’s stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 8 – SHARE CAPITAL (continued) (c)Warrants A summary of share purchase warrants outstanding is as follows: Exercise Price Per Share Expiry date Number of Warrants June 30, 2007 December 31, 2006 $1.25 $1.50 December 28, 2007 December 31, 2007 636,000 377,800 636,000 377,800 1,013,800 1,013,800 NOTE 9 – INCOME TAXES The potential benefit of net operating loss carry forwards has not been recognized in the financial statements since the Company cannot be assured that it is more likely than not that such benefit will be utilized in future years. NOTE 10 – RELATED PARTY TRANSACTIONS Due to related parties consists of $59,642 (December 31, 2006 - $16,651) due to Directors of the Company for Directors fees, management fees and expense reimbursements and $119,865 (December 31, 2006 - $51,782) to a private company owned by public companies having common Directors that provides administrative services, office supplies and accounting services. Management fees totaling $115,123 (2006 - $122,161) were paid to Directors and their private companies in the period. Consulting fees totaling $16,000 (2006 - $48,000) were paid to a former Director and his spouse in the period.The commitment towards these fees has been fulfilled. Administrative services, office supplies and accounting charges totaling $64,522 (2006 - $56,854) were paid to Oniva International Services Corp. (“Oniva”), a private company owned by public companies having common Directors.The Company takes part in a cost sharing arrangement to reimburse Oniva for a variable percentage of its overhead expenses, to reimburse 100% of its out-of-pocket expenses incurred on behalf of the Company, and to pay a percentage fee based on the total overhead and corporate expenses.The agreement may be terminated with one-month notice by either party. The transactions were in the normal course of operations and agreed to by the related party and the Company and have had been measured at the exchange amount. BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 11 – COMMITMENTS On December 12, 2006, the Company entered into a consulting agreement with an unrelated party. The consultant will provide assistance in various financing activities. The Company will pay a cash fee of 7% of the gross amount of proceeds of an equity financing or mezzanine financing and 3% of gross amount and proceeds of a debt financing, loan, line of credit or other non-equity financing sourced by the consultant respectively. The agreement terminates on November 9, 2007. On March 1, 2007, the Company entered into a consulting agreement with an unrelated party.The consultant will provide financial consulting services.The Company paid fees of $4,000 for each of March and April 2007 and $8,000 for each of May and June 2007.The Company is to pay $45,000 in fees and a bonus for July 2007 and pay $13,800 per month from August to December 2007.The Company will also grant the consultant 50,000 stock options at a price of $0.55.In addition, the Company may pay a finders fee to the consultant for placing a new board member or a new member of senior management only as requested and approved by the Company.The finders’ fee will be $2,500 per placement, with a maximum to be paid of $5,000.The agreement may be terminated with 30 days written notice by either party. As at June 30, 2007, $2,338,013 of eligible Canadian exploration expenditures had not yet been expended by the Company. The Company is committed to spend this amount on qualifying expenditures by December31, 2007. NOTE 12 – COMPARATIVE FIGURES Certain of the comparative figures for 2006 have been reclassified, where applicable, to conform to the presentation adopted for the current year. NOTE 13 – PRIOR PERIOD ADJUSTMENT During the year ended December 31, 2006, the Company determined that the 2005 financial statements erroneously stated a write-down against its oil and gas properties and equipment.The original ceiling test calculations resulted in a write-down of $1,400,000 which was applied against operations in 2005.A correction in the calculations in accordance with Canadian GAAP resulted in no write-down being required.An adjustment has been made to credit the write-down expense and debit accumulated amortization and depletion for the amount of $1,400,000.The effect on the opening deficit for the three month period ended June 30, 2006 was a decrease from $3,513,952 to $2,113,952 and the effect on the opening deficit for the six month period ended June 30, 2006 was a decrease from $3,246,222 to $1,846,222. NOTE 14 – SUBSEQUENT EVENTS Subsequent to the period ended June 30, 2007 the Company closed the first and second tranche of a non-brokered private placement of 2,154,000 flow-through shares (1st tranche – 1,900,000; 2nd tranche – 254,000) at a price of $0.65 per share for total proceeds of $1,400,100.Each flow-through share will entitle the investor to the tax benefits of the qualifying Canadian exploration expenses incurred by the Company, which will be “flowed-through” to the investor. BERKLEY RESOURCES INC. NOTES TO FINANCIAL STATEMENTS June 30, 2007 (Unaudited - Prepared by Management) NOTE 14 – SUBSEQUENT EVENTS (continued) The Company also closed the first tranche and second tranche of a non-brokered private placement of 400,000 units (1st tranche
